The state, by and through its able district attorney, has filed a lengthy motion for rehearing in which it is contended that we committed an egregious error in reversing and remanding this case on the ground that the jury, in their deliberation, commented on appellant's failure to testify. Such a reference by the jury in their deliberation on the case is inhibited by Art. 710, C. C. P., as pointed out in the original opinion. See also Lout v. State, 122 Tex.Crim. R. (56 S.W.2d 454; Reese v. State, 102 Tex.Crim. R. (278) S.W. 451); and McCoy v. *Page 200 
State, 113 Tex.Crim. R. (21 S.W.2d 516). Many other cases might be cited on the subject.
Believing that the case was properly disposed of on original submission, the State's motion for rehearing is overruled.
Opinion approved by the Court.